Citation Nr: 1607883	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied entitlement to service connection for a bilateral knee injury.

The Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference on his August 2011 substantive appeal (VA Form 9).  He subsequently withdrew his Board hearing request and instead requested a hearing before a Decision Review Officer (DRO) at the RO.  The Veteran was notified that his DRO hearing had been scheduled for a date in April 2013 by way of a March 2013 letter.  This letter was sent to his address of record at the time and was not returned as undeliverable.  A copy of this letter was also sent to his representative. The Veteran failed to appear for the scheduled DRO hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In November 2013, the Board remanded this matter for further development.  The matter on appeal was previously characterized by the Board as separate issues of entitlement to service connection for a left knee condition and a right knee condition.  The Board has recharacterized the matter on appeal as the single issue of entitlement to service connection for a bilateral knee disability.

The Veteran was previously represented by Jeffrey J. Bunten, Attorney at Law.  In April 2013, prior to certification of the appeal to the Board, such representation was withdrawn.  The Veteran is now unrepresented.  38 C.F.R. § 20.608(a) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.)

In this case, a July 2010 VA mental health initial evaluation note includes a report of bilateral knee pain.  Thus, there is evidence suggestive of a current bilateral knee disability.  The Veteran contends that he injured his knees in service and he reported during the July 2010 evaluation that he had experienced knee pain ever since service, however there is some evidence to the contrary.  For instance, there is no evidence of any complaints of or treatment for knee problems in his service treatment records, there were no knee abnormalities during his June 1983 separation examination, the first post-service clinical evidence of knee problems is not for many years following service, and he has provided inconsistent statements concerning the history of his knee symptoms.

Nevertheless, there is competent evidence of a current bilateral knee disability, knee problems in service, and a continuity of symptomatology in the years since service, suggesting that the Veteran may have a current bilateral knee disability related to service.  Therefore, VA's duty to obtain an examination as to the nature and etiology of any current knee disability is triggered.  Such an examination is needed to determine whether the Veteran has a current knee disability and to obtain a medical opinion as to the etiology of any such disability. 

In its November 2013 remand, the Board instructed the AOJ to verify the Veteran's mailing address and to send him a new notice letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  The AOJ subsequently verified the Veteran's address and sent him a letter in November 2013 which indicates that a VCAA notice letter was also being sent.  There is no copy of any such VCAA notice letter in the file.  Therefore, the Veteran should be provided a new VCAA notice letter upon remand to ensure that he has received adequate notice.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate the claim of service connection for a bilateral knee disability.  A copy of this letter must be included in the file.

2.  Obtain and associate with the file all records of the Veteran's treatment from the VA St. Louis Health Care System dated from January 2012 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After the Veteran has been given an adequate opportunity to submit additional evidence pertaining to his claim and after all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current knee disability.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current knee disability identified (i.e., any knee disability diagnosed since June 2010), the examiner shall indicate whether it is at least as likely as not (50 percent probability or more) that the current knee disability had its clinical onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's reported knee problems in service, or is otherwise the result of a disease or injury in service.

In formulating the above opinion, the examiner shall specifically acknowledge and comment on any knee disability diagnosed since June 2010, the Veteran's reported knee problems in service, and his reports of a continuity of knee symptomatology in the years since service.  (The absence of evidence of treatment for knee problems in the Veteran's service treatment records and for many years following service cannot, standing alone, serve as the basis for a negative opinion.  However, the examiner must also consider the June 2008 report that knee problems existed for 10 years or about 15 years after service discharge).

The examiner must provide reasons for each opinion given.

4.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




